Citation Nr: 9912939	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  97-04 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date for an award of a 30 percent 
rating for residuals of a left knee meniscectomy and anterior 
cruciate ligament repair, prior to December 20, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
September 1994.

This matter comes to the Board of Veterans Appeals (Board) 
from a July 1996 rating decision of the Regional Office (RO) 
which granted the veteran's claim for an increased rating for 
his left knee disability, and assigned an effective date of 
December 20, 1995.

The Board notes that the RO issued a statement of the case in 
May 1998 concerning the issue of entitlement to an increased 
rating for a left knee disability.  Since a substantive 
appeal was not received, this matter is not before the Board 
at this time.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. Department of Veterans Affairs (VA) outpatient treatment 
records of March 20, 1995 show that the veteran's left 
knee disability is manifested by tenderness, swelling and 
laxity.

3. In June 1995, the anterior cruciate ligament 
reconstruction was considered an apparent failure.

4. The veteran submitted a claim for an increased rating for 
his left knee disability on August 30, 1995.




CONCLUSION OF LAW

The criteria for an effective date for an award of a 30 
percent evaluation for a left knee disability retroactive to 
March20, 1995, have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 1998);  38 C.F.R. §§ 3.157, 3.400(o)(2) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran was afforded an examination by VA in October 
1994.  An examination revealed satisfactory medial ligament 
support to the knee.  There was a moderate amount of laxity 
of the lateral ligamentous support of the knee with the knee 
in 30 degrees of flexion.  The patella was freely movable 
without crepitus or grating.  There was only a trace of a 
drawer sign on the left which was slightly more than that on 
the right.  The diagnostic impression was postoperative 
status arthroscopic partial meniscectomy and anterior 
cruciate ligament reconstruction, presently showing slight 
laxity of the lateral ligamentous support and slight laxity 
of the reconstructive anterior cruciate ligament.     

Based, in part, on the evidence summarized above, the RO, by 
rating action dated in May 1995, granted service connection 
for residuals of a left knee injury, status post partial 
meniscectomy and anterior cruciate ligament repair, and 
assigned a 10 percent evaluation, effective, September 1994. 

The veteran submitted a claim for an increased rating in 
August 1995.

VA outpatient treatment records dated in 1995 were received 
in September 1995.  The veteran was seen on March 20, 1995 
and complained of left knee pain which had been worse for the 
previous three months.  He also reported that he had chronic 
left knee pain and swelling.  

An examination revealed full range of motion with 
retropatellar tenderness.  There was minimal swelling.  
Laxity was noted anteriorly and medially.  The diagnostic 
impression was chronic left knee pain.  He was referred to 
the orthopedic clinic where he was seen in June 1995.  An 
examination revealed full range of motion.  The assessment 
was anterior cruciate ligament repair with apparent failure.  

In August 1995, it was reported that the veteran had a tender 
medial joint line.  The assessment was attempted anterior 
cruciate ligament versus loose graft with nonfunctional 
anterior cruciate ligament.  It was indicated that the 
veteran wore a brace with only partial support.  Later that 
month, it was noted that the veteran was advised to consider 
a repeat reconstruction operation.  

When he was seen at a VA outpatient treatment clinic on 
December 20, 1995, the veteran reported that he had recurrent 
instability since the original surgery in service.  An 
examination revealed positive medial joint line tenderness.  
There was negative lateral joint line tenderness.  
Patellofemoral grind was positive.  Following the 
examination, it was noted that the veteran had generalized 
ligamentous laxity.  

The veteran was admitted to a VA facility in March 1996 and 
underwent a diagnostic arthroscopy with partial lateral 
meniscectomy and left knee anterior cruciate ligament 
reconstruction.  

By rating decision dated in July 1996, the RO assigned a 30 
percent evaluation for the veteran's left knee disability, 
effective December 20, 1995.  A 100 percent evaluation was 
assigned pursuant to the provisions of 38 C.F.R. § 4.30 
(1998), and the 30 percent schedular evaluation was resumed, 
effective June 1996. 

Criteria

Except as otherwise provided, the effective date of an award 
of an increase shall be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).




The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(2).

The effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim 
or the date when entitlement arose, whichever is the later.  
A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or 
an informal claim to reopen.  (1)  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply 
only when such reports relate to examination or treatment of 
a disability for which service-connection has previously 
been established or when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b).

Analysis

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  



In this case, the Board concludes that his claim for an 
earlier effective date for an increased rating for his 
service-connected left knee disability is well grounded.  
Proscelle v. Derwinski,      2 Vet. App. 629; Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  No further development is 
necessary in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

As noted above, the RO awarded the veteran a 30 percent 
evaluation based on his visit to a VA outpatient treatment 
clinic in December 1995.  The RO concluded that this was the 
initial indication that his left knee disability had 
increased in severity.  It is significant to point out, 
however, that the outpatient treatment report of March 20, 
1995 may be regarded as an informal claim.  See 38 C.F.R. 
§ 3.157.  Clearly, the report shows treatment for his 
service-connected left knee disability.  

The additional reports dated in June and August 1995 
continue to show treatment and the increasing severity of 
his symptoms.  Moreover, the Board points out that the 
veteran filed a claim for an increased rating for his left 
knee disability in August 1995, within one year of the 
treatment in March 1995.  

The Board finds, accordingly, that the March 20, 1995 
treatment report constituted an informal claim and, as such, 
that date is the proper effective date for the award of a 30 
percent rating for the veteran's left knee disability.  

There is no basis for the effective date of the increase 
being any date prior to March 20, 1995.  The Board notes 
that the veteran was initially awarded service connection 
for the left knee disability by rating decision dated in May 
1995, and he never disagreed with that determination.  His 
statement in August 1995 was clearly a claim for an 
increased rating, and did not represent a notice of 
disagreement with the May 1995 determination.  



ORDER

Entitlement to an effective date for an award of a 30 percent 
evaluation for residuals of a left knee meniscectomy and 
anterior cruciate ligament repair retroactive to March 20, 
1995, is granted, subject to governing criteria applicable to 
the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

